Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 1 of 42




               Exhibit 6
         Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 2 of 42

OPE-HEP-01142021-02


               Higher Education Emergency Relief Fund (HEERF) II
      Proprietary Institution Grant Funds for Students (CFDA 84.425Q) ((a)(4)
                       Program) Frequently Asked Questions 1
           Coronavirus Response and Relief Supplemental Appropriations Act, 2021

                                         Published January 14, 2021

  On December 27, 2020, the President signed the Coronavirus Response and Relief
  Supplemental Appropriations Act, 2021 (CRRSAA) (P.L. 116-260). This new law gives the
  U.S. Department of Education (Department) approximately $22.7 billion to distribute to
  institutions of higher education in order to prevent, prepare for, and respond to coronavirus
  through the HEERF.

  This law has some similarities—as well as important differences—from the Coronavirus Aid,
  Relief, and Economic Security Act (CARES Act) (P.L. 116–136) that was enacted on March
  27, 2020. These FAQs provide an overview of those similarities and differences and describe
  the differences between the funds allocated under section 314(a)(4) of the CRRSAA. The
  grant program authorized under section 314(a)(4) of the CRRSAA is referred to below as the
  “(a)(4) program” and its funds as “(a)(4) funds.”

CRRSAA (a)(4) Program

  1. Question: Will proprietary institutions receive funds under the CRRSAA? How do they
     apply?

        Answer: Yes, but proprietary institutions are not eligible for supplemental funding under
        the CRRSAA (a)(1) programs; rather, such institutions must apply for awards under a
        new section 314(a)(4) program. This program provides a separate funding stream for
        proprietary institutions that may be used only for financial aid grants to students. The
        amount each proprietary institution is eligible to receive is based on the formula
        described in section 314(a)(1) of the CRRSAA and listed on an allocation table (the
        “(a)(4) allocation table”).

        Each completed application for a section 314(a)(4) program grant must consist of:

           1) A completed SF-424 and SF-424 supplemental form;
           2) A Certification and Agreement (Proprietary Institution Grant Funds for
              Students) (Red C&A)

        The Grants.gov Funding Opportunity Number is ED-GRANTS-011521-005 for this
        program, Proprietary Institution Grant Funds for Students (CFDA 84.425Q). Applications
        must be submitted by April 15, 2021. To register to use Grants.gov, please visit their

  1
   Other than statutory and regulatory requirements included in the document, the contents of this guidance do
  not have the force and effect of law and are not meant to bind the public. This document is intended only to
  provide clarity to the public regarding existing requirements under the law or agency policies.


                                                        1
                                                                                           EXHIBIT 6 - 1
     Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 3 of 42




    “How to Apply for Grants” webpage here, or call their Applicant Support helpdesk at 1-
    800-518-4726. More information about how to apply is available on our HEERF II
    CRRSAA website.

2. Question: My proprietary institution is listed on the CRRSAA (a)(4) program allocation
   table but did not receive funding under the CARES Act. Can we receive funds under the
   CRRSAA?

    Answer: Yes. Your proprietary institution may apply for funds under the CRRSAA
    (a)(4) program for proprietary institutions even if it did not receive funding under the
    CARES Act.

3. Question: What amount of (a)(4) funds must institutions devote to financial aid grants to
   students?

    Answer: The CRRSAA requires that proprietary institutions receiving funding under the
    (a)(4) program to use all their grant funds to provide financial aid grants to students.

4. Question: What are the requirements for making financial aid grants to students?

    Answer: Unlike the CARES Act, the CRRSAA requires that institutions prioritize
    students with exceptional need, such as students who receive Pell Grants, in awarding
    financial aid grants to students. However, students do not need to be only Pell recipients
    or students who are eligible for Pell grants. In addition, the CRRSAA explicitly provides
    that financial aid grants to students may be provided to students exclusively enrolled in
    distance education.

    Institutions may not (1) condition the receipt of financial aid grants to students on
    continued or future enrollment in the institution, (2) use the financial aid grants to satisfy
    a student’s outstanding account balance, unless it has obtained the student’s written (or
    electronic), affirmative consent, or (3) require such consent as a condition of receipt of or
    eligibility for the financial aid grant. 2

    Institutions should carefully document how they prioritize students with exceptional need
    in distributing financial aid grants to students, as the Department intends to establish
    reporting requirements regarding the distribution of financial aid grants to students
    consistent with section 314(e) of CRRSAA.




2
  The Department’s guidance for emergency financial aid grants under section 18004(a)(1) of the CARES Act
did not advise institutions to use such grants to satisfy a student’s outstanding account balance. However, upon
further consideration, the Department believes that allowing students to consent to the application of a
CRRSAA financial aid grant to their student accounts would facilitate such a use of funds, if desired by the
student, while retaining the student’s discretion to determine what costs should be covered with his or her
financial aid grant funds.


                                                        2
                                                                                           EXHIBIT 6 - 2
       Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 4 of 42




   5. Question: How may students use their financial aid grants?

      Answer: Financial aid grants for students may be used for any component of the
      student’s cost of attendance or for emergency costs that arise due to coronavirus, such as
      tuition, food, housing, health care (including mental health care) or child care.

      See Question 19 of the Higher Education Emergency Relief Fund (HEERF) Frequently
      Asked Questions (FAQ) Rollup Document for more details as to how institutions may
      pay the financial aid grants to students, if not applying it to a student’s account after
      obtaining the student’s written (or electronic), affirmative consent.

   6. Question: How long does a proprietary institution have to apply for the (a)(4) program?

      Answer: CRRSAA section 314(f) requires that proprietary institutions apply for funding
      within 90 days of the publication of the Notice Inviting Applications, which is April 15,
      2021.

CARES Act (a)(1) Program

   7. Question: My proprietary institution received a CARES Act section 18004(a)(1) Student
      Aid Portion (CFDA 84.425E) and/or Institution Portion (CFDA 84.425F) grant. How has
      the use of funds changed for any of these unspent CARES Act grant funds?

      Answer: The expanded use of funds authority under the CRRSAA also applies to any
      unspent CARES Act (a)(1) program funds. Institutions may use those unexpended funds
      for the following:

          •   Defraying expenses associated with coronavirus (including lost revenue,
              reimbursement for expenses already incurred, technology costs associated with a
              transition to distance education, faculty and staff trainings, and payroll);
          •   Carrying out student support activities authorized by the Higher Education Act of
              1965, as amended (HEA) that address needs related to coronavirus; and
          •   Making financial aid grants to students in the same way they are allowed to use
              their Proprietary Institution Grant Funds for Students, including by providing
              such grants to students exclusively enrolled in distance education (as described in
              Question 4).

      Institutions have this expanded flexibility to use unliquidated (unspent) funds effective
      December 27, 2020 (the date of enactment of the CRRSAA).

      Please note that under section 314(d)(5), an institution that utilizes the expanded use of
      funds authority under the CRRSAA for its unspent CARES Act funds must ensure at
      least 50% of the funds it received under CARES Act section 18004(a)(1) (generally, its
      Student Aid Portion award) is used for financial aid grants to students.




                                                 3
                                                                               EXHIBIT 6 - 3
       Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 5 of 42




   8. Question: What “student support activities” may be supported by the expanded uses of
      funds for my unspent Institutional Portion CARES Act funds?

      Answer: Section 314(c)(2) allows a proprietary institution to use unexpended
      Institutional Portion CARES Act funds (CFDA 84.425F) on student support activities
      authorized by the HEA, where those student support activities address needs related to
      the coronavirus. The Department interprets this provision to, among other authorized
      activities, authorize grantees to use CRRSAA funds to carry out TRIO and Gaining Early
      Awareness and Readiness for Undergraduate Programs (GEAR UP) program activities to
      the extent that those activities address needs related to the coronavirus.

      For example, (a)(1) institutional funds may be used to support the transition to virtual
      activities, purchase PPE, or support other innovative learning methods that would allow
      an institution to engage in student support activities authorized under the HEA during the
      COVID-19 pandemic.

   9. Question: My proprietary institution received a CARES Act HEERF grant. Will my
      institution be able to receive a grant under the (a)(4) program if we have not yet complied
      with the quarterly or annual reporting requirements for the HEERF grant program?

      Answer: Proprietary institutions that have not yet complied with the reporting
      requirements of the CARES Act may receive (a)(4) awards with a restriction on the
      ability to use (drawdown) those awarded funds (stop payment status) until the institution
      has satisfied its CARES Act HEERF reporting obligations.

Grant Administration

   10. Question: Do the existing CARES Act HEERF FAQs still apply?

      Answer: The existing CARES Act HEERF FAQs continue to apply to an institution’s
      previous expenditures under its existing CARES Act HEERF grants prior to December
      27, 2020. As explained by Question 7, CRRSAA section 314(d)(2) allows institutions
      expanded use of funds authority for unexpended CARES Act funds. The Department is in
      the process of identifying and clarifying which specific FAQs may continue to be relied
      upon with the new CRRSAA and for an institution’s unexpended CARES Act funds.

   11. Question: Does the June 17, 2020 Interim Final Rule (IFR) (85 FR 36494) limiting
       student eligibility for emergency financial aid grants under the CARES Act to students
       who are or could be eligible to participate in the Department’s Title IV Federal student
       financial aid programs under HEA Section 484 apply to HEERF programs under
       CRRSAA?

      Answer: No. The IFR and its implementing regulation, 34 CFR § 668.2, apply only to
      funds made available under the CARES Act and not to funds made available under
      CRRSAA.




                                                 4
                                                                               EXHIBIT 6 - 4
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 6 of 42




12. Question: When should my institution draw down funds once they have been obligated
    by the Department?

   Answer: Although the entire amount of a grantee’s (a)(4) award will be available to the
   grantee as soon as it has been obligated by the Department, under 2 CFR § 200.305(b),
   HEERF grantees are under an obligation to minimize the time between drawing down
   funds from G5 and paying obligations incurred by the grantee (liquidation). If a HEERF
   grantee is using HEERF grant funds to make financial aid grants to students, the
   Department may evaluate for compliance with the rule grantees who have not drawn
   down the funds from G5 and not paid the obligations (the financial aid grants to students)
   to the students within fifteen calendar days. For all other allowable uses, the Department
   may evaluate grantees who have not taken these steps within three calendar days. This
   enhanced flexibility for student grant programs is because students may not accept and
   draw down their financial aid grants from grantees’ accounts within the three day
   window, or an institution may experience difficulties in contacting eligible students due
   to factors related to the pandemic.

13. Question: Can my proprietary institution charge indirect or administrative costs to the
    (a)(4) grant award?

   Answer: No. Proprietary institutions may not charge any indirect or administrative costs
   to funds made available under this award as the allocation in this grant award represents
   an amount of funds that must be distributed to students.

14. Question: Do proprietary institutions have to submit an audit regarding the use and
    expenditure of HEERF grant funds?

   Answer: It depends. Proprietary institutions must have a compliance audit conducted of
   its administration of the HEERF grant(s) for any institutional fiscal year during which:
   (1) the institution expended $500,000 or more in total HEERF grant funds, whether under
   section 18004(a)(1) of the CARES Act or section 314(a)(4) of the CRRSAA, or (2) was
   on Federal Student Aid’s Heightened Cash Monitoring (HCM) 1 or 2 list during any
   point of the institution’s fiscal year in which it expended any HEERF grant funds. The
   Department will communicate with grantees on timing and audit submission procedures.

15. Question: Where can I obtain more information about the HEERF program?

   Answer: Institutions should regularly check our HEERF II CRRSAA website for the
   latest CRRSAA information and program guidance. For earlier CARES Act information
   and program guidance, please check our HEERF CARES Act website here.




                                              5
                                                                            EXHIBIT 6 - 5
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 7 of 42




               Exhibit 7
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 8 of 42




                                                       EXHIBIT 7 - 1
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 9 of 42




                                                       EXHIBIT 7 - 2
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 10 of 42




                                                       EXHIBIT 7 - 3
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 11 of 42




                                                       EXHIBIT 7 - 4
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 12 of 42




                                                       EXHIBIT 7 - 5
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 13 of 42




                                                       EXHIBIT 7 - 6
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 14 of 42




                                                       EXHIBIT 7 - 7
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 15 of 42




                Exhibit 8
          Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 16 of 42




                               UNITED STATES DEPARTMENT OF EDUCATION
                                  OFFICE OF POSTSECONDARY EDUCATION



March 26, 2021
By Email Only
Stephen T. Chema
Gombos Leyton PC
11350 Random Hills Road
Suite 400
Fairfax, VA 22030
stchema@glpclaw.com

Re: HEERF Inquiry
Dear Mr. Chema,
I am writing to respond to your March 17, 2021 letter regarding Grand Canyon University’s
eligibility for certain programs established under the Higher Education Emergency Relief Fund
(HEERF).
The HEERF programs were originally enacted through the Education Stabilization Fund within
the Coronavirus Aid, Relief, and Economic Security Act (CARES) Act (Pub. L. 116-136). This
law provided approximately $14 billion in funds to be distributed through the Department of
Education (Department) to institutions of higher education through the HEERF programs. The
CARES Act established three main funding streams for the HEERF programs, through the
following sections:
   •     18004(a)(1), to be distributed to “each institution of higher education,” (IHE) based on a
         formula outlined by Congress;
   •     18004(a)(2), to be distributed to historically black colleges and universities, tribally
         controlled colleges and universities, and certain minority serving institutions; and
   •     18004(a)(3), to be distributed under part B of title VII of the Higher Education Act of
         1965, as amended (HEA) to IHEs that the Secretary determines have the greatest unmet
         needs related to coronavirus.
Section 18007 of the CARES Act set out the general definitions applicable to all Education
Stabilization Fund programs, including the HEERF programs. Section 18007(2) specified that
“the term ‘institution of higher education’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).” Because this definition encompassed
all of title I of the HEA, the Department interpreted an eligible “institution of higher education”
under 18004(a)(1) of the CARES Act to be inclusive of eligible institutions under either Section


                                       400 MARYLAND AVE., S.W., WASHINGTON, DC 20202
                                                       www.ed.gov

       The Department of Education's mission is to promote student achievement and preparation for global competitiveness by
                                    fostering educational excellence and ensuring equal access.
                                                                                                          EXHIBIT 8 - 1
        Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 17 of 42




101 or 102 of the HEA. As a proprietary institution under Section 102(b) of the HEA, Grand
Canyon University received funds through Section 18004(a)(1) of the CARES Act.
Subsequently, on December 27, 2020, President Trump signed into law the Coronavirus
Response and Relief Supplemental Appropriations Act, 2021 (CRRSAA) (Pub. L. 116-260).
This law made available an additional approximate $22.7 billion for IHEs under HEERF
programs (referred to herein as HEERF II or CRRSAA funding), with funding appropriated for
the existing (a)(1), (a)(2) and (a)(3) programs previously authorized under Section 18004 of the
CARES Act, as well as funding for a new (a)(4) program authorized under the CRRSAA.
Unlike the CARES Act, the CRRSAA established new eligibility requirements under the (a)(1)
funding stream. Specifically, CRRSAA requires these funds to be distributed via a six-part
formula established by Congress to “each institution of higher education as defined in section
101 or section 102(c) of the HEA.” See CRRSAA §314(a)(1). Additionally, Section 314(a)(4) of
CRRSAA created a new funding stream for “institutions of higher education as defined in
section 102(b) of the HEA” (i.e., proprietary institutions of higher education) that used the same
six-part allocation formula as the (a)(1) funds. As a proprietary institution under Section 102(b)
of the HEA, Grand Canyon University received funds through Section 314(a)(4) of the
CRRSAA.
Finally, on March 11, 2021, President Biden signed into law the American Rescue Plan of 2021
(ARP) (Pub. L. 117-2). This bill appropriated an additional approximately $39.6 billion for the
HEERF programs (HEERF III or ARP funding), in a manner closely mirroring the CRRSAA
framework, with funding distributed under CRRSAA’s (a)(1), (a)(2), (a)(3) and (a)(4) programs.
Therefore, as with CRRSAA, Congress chose within the ARP to establish a unique funding
stream under (a)(4) for “institutions of higher education as defined in section 102(b) of the
HEA[.]” As a proprietary institution under Section 102(b) of the HEA, Grand Canyon
University is eligible for ARP funding as it was under Section 314(a)(4) of the CRRSAA.
HEERF programs are direct grant programs, because they do not “allocat[e] funds among
eligible States.” 34 CFR §§ 75.1(b), § 77.1(c); see also 34 CFR § 75.200(a). That does not
mean, however, that “the Secretary must distribute [HEERF funds] under the General Education
Provisions Act,” in particular 34 C.F.R. § 75.51(b)(1), as your letter claims. The provisions of
34 CFR parts 75 and 77 are necessarily superseded by the specific requirements for HEERF
funds established by Congress within the CARES Act, CRRSAA, and ARP, respectively, as the
regulations themselves provide.
To begin with, under 34 CFR § 75.1(b), “the Secretary implements the program under the
authorizing statute and, to the extent consistent with the authorizing statute, under the General
Education Provisions Act and the regulations in this part.” Similarly, the definitions in 34 CFR
§ 77.1(c) only apply “[u]nless a statute or regulation provides otherwise.” And 34 CFR § 75.51,
on “How to prove nonprofit status,” only applies to “some programs” and incorporates the
limitations of section 77.1.
In the case of the HEERF funds, the plain text of the CARES Act, CRRSAA, and ARP control
the eligibility of Grand Canyon University.


                                                2
                                                                                EXHIBIT 8 - 2
        Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 18 of 42




CRRSAA does not require institutions to simply establish that they are recognized by the IRS as
501(c)(3) tax-exempt organization to receive funding. Rather, CRRSAA requires an institution to
establish that it is an “institution of higher education as defined in section 101 or section 102(c)
of the HEA” for the purposes of CRRSAA’s (a)(1) program, or that it meets the definition of
“institutions of higher education as defined in section 102(b) of the HEA” for the purpose of
CRRSAA’s (a)(4) program. Section 102(b) of the HEA defines a “proprietary institution of
higher education” as one that, inter alia, “does not meet the requirements of paragraph (4) of
section 101(a) [i.e., it is not a public or other nonprofit institution].” HEA § 102(b)(1)(C).
Neither the HEA nor its implementing regulations include 501(c)(3) designation by the IRS as
the sole determining factor for nonprofit status under the HEA. See HEA § 103(13) (definition
of a nonprofit) and 34 CFR § 600.2 (same). Notably, HEA § 103(13) does not even mention
501(c)(3) exempt status, and 34 CFR § 600.2 mentions it as one of the requirements.
Further, an institution’s eligibility under sections 101, 102(b) or 102(c) of the HEA must meet
the requirements of the Department’s implementing regulations defining eligible institutions
under 34 CFR §§ 600.4, 600.5, and 600.6 (as well as the definition of a “nonprofit” under 600.2)
rather than the default definition applicable to making general grants to nonprofit organizations
under 34 CFR § 75.51 (to include organizations that are not institutions of higher education).
As a result of the eligibility designations established within the CARES Act, CRRSAA, and
ARP, as well as Congress’s direction that the Department distribute funding “using the same
systems as the Secretary otherwise distributes funding to each institution under title IV of the
Higher Education Act of 1965,” the Department made allocations to institutions based upon their
existing designation by the Department as a nonprofit, proprietary or postsecondary vocational
institution within the Department’s title IV systems, consistent with the eligibility framework
established by Congress. Thus, the Department was correct to allocate funding to Grand Canyon
University under CRRSAA (a)(4) as an institution of higher education as defined in section
102(b) of the HEA.
We hope this explanation adequately responds to GCU’s March 17 letter. The Department
commends Grand Canyon University’s commitment of its HEERF funding to its students as they
work to continue their education through the coronavirus pandemic, and we hope that the
additional funding made available under CRRSAA and ARP will be used to meet the ongoing
educational needs of these students.


Sincerely,




Michelle Asha Cooper
Acting Assistant Secretary for
Postsecondary Education



                                                 3
                                                                                 EXHIBIT 8 - 3
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 19 of 42




                Exhibit 9
         Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 20 of 42




      Higher Education Emergency Relief Fund (HEERF)
      Frequently Asked Questions (FAQ) Rollup Document




                                   Issued October 14, 2020
                           Question 49 Updated November 20, 2020




                Disclaimer: This guidance is related to Section 18004 of the
                Coronavirus Aid, Relief, and Economic Security (CARES Act), Pub. L.
                No. 116-136 (March 27, 2020). Guidance in this document as to
                allowable and unallowable uses are applicable for HEERF costs incurred
                before the effective date of the Coronavirus Response and Relief
                Supplemental Appropriations Act, 2021 (CRRSAA), Pub. L. 116-260,
                which is December 27, 2020.

                Please check the Department’s HEERF II website on a periodic basis for
                any guidance as to unspent (as of December 27, 2020) CARES Act
                HEERF funds and CRRSAA HEERF funds.




These FAQs constitute a guidance document. Guidance documents represent the Department of Education’s current
thinking on a topic. They do not create or confer any rights for or on any person or entity and do not impose any
requirements beyond those required under applicable laws and regulations described. Guidance documents
themselves lack the force and effect of law. For more information, see the U.S. Department of Education’s Guidance
Homepage.
                                                                                            EXHIBIT 9 - 1
      Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 21 of 42




                                     HEERF FAQ Rollup Document

                                                  Table of Contents



A.   General Questions ................................................................................................................ 3
B.   Grant Administration Requirements .................................................................................... 4
C.   Eligibility for Students and Title IV .................................................................................... 7
D.   Questions from Students ...................................................................................................... 9
E.   Use of Funds – Emergency Financial Aid to Students......................................................... 9
F.   Use of Funds – (a)(1) Institutional Portion, (a)(2), and (a)(3) Programs ........................... 13
G.   Data Collection .................................................................................................................. 22
H.   More Information ............................................................................................................... 22




                                                                 2
                                                                                                               EXHIBIT 9 - 2
     Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 22 of 42




A. General Questions
  1. Question: Which previously-issued FAQ documents are included in this Rollup
     Document?

     Answer: The following five FAQ documents are included in this Rollup Document:

         •   CARES Act HEERF Round 3 FAQs (October 2, 2020)
         •   CARES Act HEERF Supplemental FAQs (Issued June 30, 2020 and Revised
             September 8, 2020)
         •   CARES Act HEERF Student FAQs (May 15, 2020)
         •   CARES Act HEERF Emergency Financial Aid Grants to Students under Section
             18004(a)(1) and 18004(c) FAQs (April 9, 2020) (“Student Portion FAQs”)
         •   CARES Act HEERF Institutional Portion under Section 18004(a)(1) and
             18004(c)FAQs (April 9, 2020) (“Institutional Portion FAQs”)

     The FAQs in this Rollup Document are taken from these previously-issued documents
     listed above. They are categorized and complied into this one Rollup Document to
     maximize the convenience and accessibility of our FAQs for our HEERF grantee
     community.

  2. Question: What programs do these FAQs apply to?

     Answer: While this depends on the circumstances specific to each FAQ, these FAQs
     generally apply to the following HEERF programs:

       Program (with link to website)                    CFDA       CARES Act Section
       Student Portion                                   84.425E    18004(a)(1)
       Institutional Portion                             84.425F    18004(a)(1)
       Historically Black Colleges and                   84.425J    18004(a)(2)
       Universities (HBCUs)
       Tribally Controlled Colleges and                  84.425K    18004(a)(2)
       Universities (TCCUs)
       Minority Serving Institutions (MSIs)              84.425L    18004(a)(2)
       Strengthening Institutions Program (SIP)          84.425M 18004(a)(2)
       Fund for the Improvement of Postsecondary         84.425N    18004(a)(3)
       Education (FIPSE) Formula Grant
     .
     The FAQs in this rollup document do not apply to the Institutional Resilience and
     Expanded Postsecondary Opportunity (IREPO) grant competition (FIPSE Competitive
     Grant). More information regarding that program is available here:
     https://www2.ed.gov/about/offices/list/ope/heerfirepo.html.


                                              3
                                                                        EXHIBIT 9 - 3
        Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 23 of 42




B. Grant Administration Requirements
    3. Question: If an institution does not enter into the Funding Certification and Agreement
       for Emergency Financial Aid Grants to Students under the CARES Act, may the
       institution still receive funds for Recipient’s Institutional Costs?

        Answer: No. An institution must have entered into the Funding Certification and
        Agreement for Emergency Financial Aid Grants to Students under the CARES Act to
        receive funds for Recipient’s Institutional Costs. (Institutional Portion FAQs).

    4. Question: Who must sign the Certification and Agreement for the Institutional Portion of
       the HEERF Formula Grants Authorized by Sections 18004(a)(1) and 18004(c) of the
       CARES Act?

        Answer: An institution’s authorized representative must sign the Certification and
        Agreement. Typically, that person is the institution’s president, chancellor, or Chief
        Executive Officer (CEO), or their delegated representative. (Institutional Portion FAQs).

    5. Question: What obligation does an institution have to continue to pay all its employees
       after accepting the funds for the emergency financial aid grants to students?

        Answer: The CARES Act requires each institution that accepts funds from the HEERF,
        including funds used to pay emergency financial aid grants, to continue to pay employees
        and contractors to the greatest extent practicable based on the unique financial
        circumstances of each institution; however, institutions may not use emergency financial
        aid grants to students to pay employees and contractors. (Student Portion FAQs).

    6. Question: What is the deadline (project period or period of performance) for institutions
       to spend HEERF funds received under the CARES Act?

        Answer: All institutions were given 1 calendar year (365 days) from the date of award in
        their HEERF Grant Award Notification (GAN) to complete the performance of their
        HEERF grant. 1 Therefore, for example, if a grantee received a GAN on April 7, 2020, the
        one calendar year period of performance for their HEERF grant would be through April
        6, 2021.

        Please note that after the end of the year-long period of performance, grantees have an
        additional 90 calendar days to liquidate their obligations made during their year-long
        period of performance as part of the grant closeout procedures (2 CFR § 200.343(b)).

        The Department understands that some grantees, even given the emergency nature of the
        HEERF grant, may be unable to obligate funds by this time. Consequently, no-cost
        extensions (NCEs) of up to 12 months are available as provided for in 2 CFR §

1
 See Box 6 in your HEERF GAN (“Federal Funding Period”). All HEERF grant programs received a 1 calendar
year period of performance from their GAN.


                                                    4
                                                                                      EXHIBIT 9 - 4
           Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 24 of 42




          200.308(d)(2). NCEs may not be exercised merely for the purpose of using unobligated
          balances. Given the emergency nature of HEERF grants, the Department does not intend
          an NCE to extend longer than 12 months. HEERF grantees are encouraged to discuss
          any need for an NCE with their respective program officer well in advance of the end of
          their grant period of performance.

          For general information about grant management, grantee responsibilities, and grant
          closeout, please consult our guide, Grantmaking at ED, available here. (Supplemental
          FAQs).

      7. Question: If an institution chooses to only use some of its HEERF allocation, if the funds
         are encumbered, but not yet spent by the end of the HEERF grant performance period,
         will the funds be reclaimed by the Department?

          Answer: Yes, the Department may reclaim those funds. Institutions were given one
          calendar year (365 days) from the date of award in their HEERF Grant Award
          Notification (GAN) to complete the performance of their HEERF grants. 2 Therefore, for
          example, if a grantee received a GAN on April 7, 2020, the one calendar year period of
          performance for its HEERF grant would be through April 6, 2021.

          After the one calendar year period of performance, a grantee has 90 days to liquidate (or
          make final payment on) previously obligated funds. Grant closeout procedures are
          described in more detail in 2 CFR § 200.343.

          The point of emergency funds is to spend them immediately to cover costs or losses, as
          applicable, associated with the emergency. However, the Department understands that
          changes in enrollment levels, the need to reserve funds in the event that the emergency is
          prolonged, or other challenges, may render a campus unable to obligate all of their funds
          by the end of the award year. Consequently, no-cost extensions (NCEs) of up to 12
          months are available as provided for in 2 CFR § 200.308(d)(2). NCEs may not be
          exercised merely for the purpose of using unobligated balances. Given the emergency
          nature of HEERF grants, the Department does not intend an NCE to extend longer than
          12 months. HEERF grantees are encouraged to discuss any need for an NCE with their
          respective program officer well in advance of the end of their grant period of
          performance.

          See also the Department’s revised response to question 1 in our HEERF CARES Act
          Supplemental FAQs released on June 30, 2020 and revised on September 8, 2020.
          (Round 3 FAQs).

      8. Question: Do all of the requirements in the Uniform Administrative Requirements, Cost
         Principles, And Audit Requirements For Federal Awards (the “Uniform Guidance,” at 2
         CFR part 200) apply to the HEERF grants?



2
    See Box 6 in your HEERF GAN (“Federal Funding Period”).


                                                      5
                                                                                  EXHIBIT 9 - 5
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 25 of 42




   Answer: Yes. The Department has consistently held that grant funds awarded under the
   HEERF are subject to the requirements of the Uniform Guidance in 2 CFR part 200.
   Notice of the applicability of these provisions was provided in the Certification and
   Agreement documents that all grantees affirmatively signed prior to submitting their
   requests for funding, as well as in each Grant Award Notice (GAN).

   Where a conflict may exist between the provisions of the CARES Act and those of 2 CFR
   part 200, the CARES Act would supersede. The Department remains available to answer
   any questions you might have about the applicability of certain provisions of 2 CFR part
   200 to your HEERF grant. Proper administration of these funds will be subject to audit
   and should be taken seriously by each grantee. (Round 3 FAQs).

9. Question: My institution drew down the full amount of its Student Aid Portion allocation
   under section 18004(a)(1) soon after it was made available. However, we have not been
   able to fully distribute the emergency financial aid grants to students as quickly as
   planned. Does my institution need to refund the portion not yet spent?

   Answer: In accordance with 2 CFR § 200.305(b) of the Uniform Guidance, which
   applies to the HEERF grants, grantees must seek to minimize the time between drawing
   down funds from the G5 system and applying those funds to support a grant award’s
   activities. Consistent with this requirement, grantees must maintain grant funds in
   interest-bearing accounts, and any interest earned on grant funds above $500 per year
   must be remitted to the Federal government.

   Therefore, the Department encourages grantees to establish a distribution plan prior to an
   initial draw down of grant funds. In addition, we urge grantees to only draw down the
   minimum amount of grant funds necessary, and where the grant funds are able to be
   applied promptly to each HEERF grant’s purposes.

   Based on the circumstances described above, an institution should refund any portion of
   the HEERF award that it does not have an immediate ability to expend on emergency
   financial grants to students, until the institution has a plan for the orderly distribution of
   the remainder of the funds. It can then be re-drawn from the institution’s account in G5.
   (Round 3 FAQs).

10. Question: Can an institution incur costs on a “pre-award” basis, or do we need to wait
    for a GAN and an actual start date?

   Answer: Yes, a HEERF applicant may incur pre-award costs. Generally, under 2 CFR §
   200.458 and 200.308(d)(1), a grantee may incur project costs 90 calendar days before the
   Federal awarding agency makes the Federal award. However, an institution should
   understand that it is not guaranteed any funding that the Department has not committed to
   it in a GAN.

   Such costs must be directly pursuant to the negotiation and in anticipation of the Federal
   award where such costs are necessary for efficient and timely performance of the scope



                                              6
                                                                               EXHIBIT 9 - 6
         Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 26 of 42




         of work. Such costs are allowable only to the extent that they would have been allowable
         if incurred after the date of the Federal award.

         However, for all Education Stabilization Funds (ESF), including HEERF, no pre-awards
         costs are permissible for any expenditure incurred prior to March 13, 2020, the date the
         President declared the national emergency due to COVID-19. (Round 3 FAQs).

    11. Question: Will funds provided through the CARES Act be included in an institution’s
        90/10 calculation?

         Answer: Funds paid directly to institutions by the Department through the HEERF will
         not be included as revenue for 90/10 purposes. (Student Portion FAQs).

    12. Question: Does an institution need to know its allocated amount under section
        18004(a)(3) of the CARES Act to apply for such funds?

         Answer: Yes. The amount must be entered on the SF-424 form, although if the amount is
         not known at the time of application, an applicant may leave the amount blank. The
         allocation table is now available at
         https://www2.ed.gov/about/offices/list/ope/finalallocationcaresactsec18004a3.xlsx.

         In addition, the Department has recently issued a notice inviting applications for the
         Institutional Resilience and Expanded Postsecondary Opportunity (IREPO) Grant
         Program Competition (FIPSE Competitive Grant), with more information available here:
         https://www2.ed.gov/about/offices/list/ope/heerfirepo.html. (Round 3 FAQs).

C. Eligibility for Students and Title IV
    13. Question: What students are eligible to receive emergency financial aid grants from the
        HEERF?

         Answer: Only students who are or could be eligible to participate in programs under
         Section 484 in Title IV of the Higher Education Act of 1965, as amended (HEA), may
         receive emergency financial aid grants. If a student has filed a Free Application for
         Federal Student Aid (FAFSA), then the student has demonstrated eligibility to participate
         in programs under Section 484 the HEA. Students who have not filed a FAFSA but who
         are eligible to file a FAFSA also may receive emergency financial aid grants. The criteria
         to participate in programs under Section 484 of the HEA include but are not limited to the
         following: U.S. citizenship or eligible noncitizen; a valid Social Security number;
         registration with Selective Service (if the student is male); and a high school diploma,
         GED, or completion of high school in an approved homeschool setting. (Student Portion
         FAQs). 3


3
  This FAQ has been superseded by the June 17, 2020 release of an Interim Final Rule (IFR) (85 FR 36494)
regarding student eligibility and subsequent litigation. For more information, please visit the HEERF Litigation
Updates website here: https://www2.ed.gov/about/offices/list/ope/heerfupdates.html.


                                                          7
                                                                                               EXHIBIT 9 - 7
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 27 of 42




14. Question: The Department has stated that a student must file a Free Application for
    Federal Student Aid (FAFSA) or be eligible to file a FAFSA to receive an emergency
    financial aid grant from the Student Aid Portion of an institution’s allocation under
    section 18004(a) of the CARES Act. I have a student that has filed a FAFSA but is at the
    maximum federal loan limits and is not eligible for a Pell grant due to his or her Expected
    Family Contribution (EFC). Is this student eligible to receive an emergency financial aid
    grant?

   Answer: We understand that our original language was imprecise because, indeed, any
   student can file a FAFSA. We would like to clarify that any student eligible to
   participate in title IV programs, as demonstrated by the school having received an ISIR
   for that student, or through the use of an alternative application or certification developed
   by the institution, may receive funding under the CARES Act section 18004(a). The
   student merely needs to demonstrate that he or she meets the eligibility criteria for federal
   student aid (also known as Title IV aid) under Title IV of the Higher Education Act of
   1965, as amended (HEA). In addition, a student who has met their Title IV aid limits
   (e.g., annual loan limits or Pell limits) would still be considered eligible for an emergency
   financial aid grant because they can still demonstrate their initial eligibility for Title IV.
   As the emergency financial aid grants under the CARES Act are not considered Title IV
   aid, the Title IV aid limits do not prevent or control the amount of emergency financial
   aid that an eligible student may receive under the CARES Act. (Round 3 FAQs).

15. Question: After the Department made the Student Aid Portion of institutions’ allocations
    under section 18004(a)(1) of the CARES Act available, it published an interim final rule
    stating that only students eligible for Title IV aid may receive emergency financial aid
    grants provided with such funds. My institution distributed some emergency financial aid
    grants to students, including non-Title IV aid eligible students, before the interim final
    rule was published. Was this use of funds allowable?

   Answer: Although the distribution described runs counter to the requirements described
   in the Interim Final Rule (IFR) published by the Department on June 17, 2020 (see
   below), the Department will not take enforcement action against the distribution because
   the IFR was not yet in effect.

   On June 17, 2020, the Department published an IFR effective the same day, regarding the
   eligibility of students at institutions of higher education under the CARES Act, which
   constitutes the Department’s binding final rule regarding student eligibility for HEERF
   assistance and carries the force of law except as enjoined in several lawsuits, as described
   on the Higher Education Emergency Relief Fund Litigation Updates website. As the IFR
   is not intended to have retroactive effect, the Department will not initiate any
   enforcement action based solely upon its early guidance as to student eligibility for
   HEERF emergency student financial aid grants that were disbursed to students prior to
   the effective date of the IFR (June 17, 2020). Please note, however, that the underlying
   statutory terms in the CARES Act are legally binding, as are any other applicable
   statutory terms, such as the restriction in 8 U.S.C. § 1611 on eligibility for Federal public
   benefits including such grants. (Round 3 FAQs).



                                             8
                                                                              EXHIBIT 9 - 8
      Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 28 of 42




D. Questions from Students
  16. Question: Do I have to repay the emergency financial aid grant I received from my
      university through the CARES Act?

     Answer: No. The funds provided by the CARES Act are grants, so they do not need to be
     repaid. (Students’ FAQs).

  17. Question: I am a student who received an emergency financial aid grant from my
      university through the CARES Act. Is this grant includible in my gross income?

     Answer: No. According to the Internal Revenue Service, “Emergency financial aid
     grants under the CARES Act for unexpected expenses, unmet financial need, or expenses
     related to the disruption of campus operations on account of the COVID-19 pandemic,
     such as unexpected expenses for food, housing, course materials, technology, health care,
     or childcare, are qualified disaster relief payments under section 139.”

     For more information please visit: https://www.irs.gov/newsroom/faqs-higher-
     educationemergency-relief-fund-and-emergency-financial-aid-grants-under-the-cares-act.
     (Students’ FAQs).

  18. Question: What can emergency financial aid grants provided by the CARES Act be used
      for?

     Answer: Emergency financial aid grants to students can be used for expenses related to
     the disruption of campus operations due to coronavirus (including eligible expenses
     under a student's cost of attendance, such as food, housing, course materials, technology,
     health care, and child care). Please click here for more information about what is included
     in a student’s cost of attendance. (Students’ FAQs).

E. Use of Funds – Emergency Financial Aid to Students
  19. Question: How must institutions pay the emergency financial aid grants to students?

     Answer: Institutions may provide emergency financial aid grants to students using
     checks, electronic transfer payments, debit cards, and payment apps that adhere to the
     Department’s requirements for paying credit balances to students. The disbursement of
     the emergency financial aid grant to the student must remain unencumbered by the
     institution; debts, charges, fees, or other amounts owed to the institution may not be
     deducted from the emergency financial aid grant. The emergency financial aid grant may
     not be made to students through the use of a credit card that can be used only on campus
     or in a retail outlet affiliated with the institution. (Student Portion FAQs).

  20. Question: At institutions that provide both online and ground-based education, are
      students who were enrolled exclusively in online programs prior to the national
      emergency due to the coronavirus eligible to receive emergency financial aid grants?


                                              9
                                                                             EXHIBIT 9 - 9
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 29 of 42




   Answer: At institutions that provide both online and ground-based education, those
   students who were enrolled exclusively in an online program on March 13, 2020, the date
   of the President’s Proclamation, “Declaring a National Emergency Concerning the Novel
   Coronavirus Disease (COVID-19) Outbreak,” Federal Register Vol. 85, No. 53 at 15337-
   38, are not eligible for emergency financial aid grants. The formula provided by Congress
   for calculating the distribution of funds to institutions excludes students who were
   exclusively enrolled in distance education courses. Additionally, the emergency financial
   aid grants to students are for expenses related to the disruption of campus operations due
   to coronavirus, and students who were enrolled exclusively in online programs would not
   have expenses related to the disruption of campus operations due to coronavirus. (Student
   Portion FAQs).

21. Question: Online students may not have faced interruptions of their education, but they
    face significant financial hardships as a result of the coronavirus. May institutions that
    provide both online and ground-based education use the funds for Recipient’s
    Institutional Costs to provide emergency financial aid grants to students who were
    enrolled exclusively in online programs prior to the national emergency?

   Answer: No. At institutions that provide both online and ground-based education, those
   students who were enrolled exclusively in online programs on March 13, 2020, the date
   of the Proclamation of National Emergency, are not eligible for emergency financial aid
   grants. The formula provided by Congress for calculating the distribution of funds to
   institutions excludes students who were exclusively enrolled in distance education
   courses. Additionally, the emergency financial aid grants to students are for expenses
   related to the disruption of campus operations due to coronavirus, and students who were
   enrolled exclusively in online programs would not have expenses related to the disruption
   of campus operations due to coronavirus. (Institutional Portion FAQs).

22. Question: Are incarcerated students participating in the Second Chance Pell
    Experimental Site Initiative (ESI) eligible for emergency financial aid grants to students?

   Answer: The CARES Act expressly requires that institutions provide the emergency
   financial aid grants to students “for expenses related to the disruption of campus
   operations due to coronavirus (including eligible expenses under a student’s cost of
   attendance, such as food, housing, course materials, technology, health care, and
   childcare).” If an incarcerated individual who is participating in the Second Chance Pell
   experiment is released from incarceration as a result of the national emergency due to the
   coronavirus, remains enrolled as a student in the program under the Second Chance Pell
   experiment, and has such expenses, he or she likely qualifies for an emergency financial
   aid grant. A person who remains incarcerated is unlikely to incur these expenses and
   would thus be ineligible. Accordingly, for students participating in the Second Chance
   Pell ESI, institutions will need to review on a case-by-case basis what, if any, expenses
   an incarcerated person, or a formerly incarcerated person released due to the coronavirus,
   has incurred due to the disruption of campus operations. (Student Portion FAQs).




                                            10
                                                                           EXHIBIT 9 - 10
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 30 of 42




23. Question: Can institutions that have provided refunds to students for room and board,
    tuition, and other fees (such as activities fees) reimburse themselves from the funds for
    the emergency financial aid grants to students?

   Answer: No. The CARES Act requires institutions to use no less than 50 percent of
   HEERF funds received under Sections 18004(a)(1) and 18004(c) of the CARES Act to
   provide emergency financial aid grants to students. These funds distributed by the
   Department represent the 50 percent minimum of each institution’s HEERF funds under
   Section 18004(a)(1) of the CARES Act for these emergency financial aid grants to
   students. Section 2 of the Funding Certification and Agreement for the Emergency
   Financial Aid Grants to Students states: “Recipient shall not use [these] funds to
   reimburse itself for any costs or expenses, including but not limited to any costs
   associated with significant changes to the delivery of instruction due to the coronavirus
   and/or any refunds or other benefits that Recipient previously issued to students.”

   Institutions will have more flexibility in the use of the portion of the HEERF that is made
   available to cover an institution’s costs associated with significant changes to the delivery
   of instruction due to the coronavirus. The Department will provide a Frequently Asked
   Questions (FAQ) document regarding the allowable uses of funds for an institution’s
   costs shortly after making those funds available to institutions. (Student Portion FAQs).

24. Question: Can institutions that have provided information technology hardware (such as
    laptops, hotspot internet devices, etc.) and other related equipment to students reimburse
    themselves from the funds for the emergency financial aid grants to students?

   Answer: No. The CARES Act requires institutions to provide the emergency financial
   aid grants to students. Section 2 of the Funding Certification and Agreement for the
   Emergency Financial Aid Grants to Students states: “Recipient shall not use [these] funds
   to reimburse itself for any costs or expenses, including but not limited to any costs
   associated with significant changes to the delivery of instruction due to the coronavirus
   and/or any refunds or other benefits that Recipient previously issued to students.”

   Institutions will have more flexibility in the use of the portion of the HEERF that is made
   available to cover an institution’s costs associated with significant changes to the delivery
   of instruction due to the coronavirus. The Department will provide a FAQ document
   regarding the allowable uses of funds for an institution’s costs shortly after making those
   funds available to institutions. (Student Portion FAQs).

25. Question: Can institutions that have continued to pay student workers from institutional
    funds for campus jobs reimburse themselves from the funds for the emergency financial
    aid grants to students?

   Answer: No. The CARES Act requires institutions to provide the emergency financial
   aid grants to students, and institutions may not use that portion of the HEERF set aside
   for emergency financial aid grants to students for this purpose. The Department notes that
   Congress has provided additional flexibility to institutions relating to the Federal Work-



                                            11
                                                                           EXHIBIT 9 - 11
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 31 of 42




   Study (FWS) Program, including that institutions may continue to pay FWS wages to
   students for the remainder of the current academic year in instances in which those
   students’ jobs were interrupted as a result of the national emergency due to the
   coronavirus, as long as those students had started employment prior to this national
   emergency. The CARES Act also waives the non-federal wage match requirement for
   institutional and non-profit employers of FWS students. Please see the Department’s
   Guidance for Interruptions of Study Related to Coronavirus, which provides additional
   information about the FWS Program.

   The Department will provide a FAQ document regarding the allowable uses of funds for
   an institution’s costs associated with significant changes to the delivery of instruction due
   to the coronavirus shortly after making those funds available to institutions. (Student
   Portion FAQs).

26. Question: Can institutions use the funds for the emergency financial aid grants to
    students to pay outstanding or overdue student bills to institutions?

   Answer: No. The CARES Act requires institutions to provide the emergency financial
   aid grants to students. The institution may not use that portion of the HEERF set aside for
   emergency financial aid grants to students to satisfy a student’s outstanding account
   balance. The Department notes that the student may use his or her emergency financial
   aid grant for expenses related to the disruption of campus operations due to coronavirus.
   (Student Portion FAQs).

27. Question: Are emergency financial aid grants to students (made available under the
    HEERF in the CARES Act) available only to students who were enrolled during the
    semester or quarter in which the national emergency was declared?

   Answer: No. Institutions must spend 50 percent of funds received under Section
   18004(a)(1) for emergency financial aid grants to students. Section 18004(c) of the
   CARES Act states that the emergency financial aid grants for students are for “expenses
   related to the disruption of campus operations due to coronavirus,” and students may
   incur expenses related to the disruption of campus operations due to coronavirus after the
   semester or quarter in which the national emergency was declared. Although the intent of
   the CARES Act is to make emergency financial aid grants immediately available to
   students, if funds remain after making these immediate disbursements, eligible students
   enrolled during subsequent terms may receive emergency financial aid grants even if they
   were not enrolled during the spring 2020 term. (Supplemental FAQs).

28. Question: If an institution decides to use funds received under the Institutional Relief
    portion of Section 18004(a)(1) to make additional emergency financial aid grants to
    students, can the institution make those awards to students during the summer and fall
    terms?

   Answer: Yes. The Certification and Agreement for the Institutional Portion of Section
   18004(a)(1) states: “If Recipient chooses to use funds designated for Recipient’s



                                            12
                                                                           EXHIBIT 9 - 12
         Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 32 of 42




        Institutional Costs to provide such emergency financial aid grants to students, then the
        funds are subject to the requirements in the Funding Certification and Agreement for the
        Emergency Financial Aid Grants to Students under the CARES Act, entered into between
        Recipient and the Secretary.” Students may experience expenses related to the disruption
        campus operations due to coronavirus after the semester or quarter in which the national
        emergency was declared. (Supplemental FAQs).

F. Use of Funds – (a)(1) Institutional Portion, (a)(2), and (a)(3)
   Programs
    29. Question: May institutions use the funds for Recipient’s Institutional Costs to make
        additional emergency financial aid grants to students?

        Answer: Yes. Institutions may use the funds for Recipient’s Institutional Costs received
        through the HEERF under Sections 18004(a)(1) and 18004(c) of the CARES Act to make
        additional emergency financial aid grants to students, provided that such emergency
        financial aid grants are for expenses related to the disruption of campus operations due to
        coronavirus (including eligible expenses under a student’s cost of attendance, such as
        food, housing, course materials, technology, health care, and child care).

        Additionally, as explained in the FAQs about the Emergency Financial Aid Grants to
        Students under Section 18004 of the CARES Act, students must be eligible to receive
        emergency financial aid grants, and only students who are or could be eligible to
        participate in programs under Section 484 in Title IV of the Higher Education Act of
        1965, as amended (HEA), may receive emergency financial aid grants. (Institutional
        Portion FAQs). 4

    30. Question: Can institutions that have provided institutionally-funded emergency grants to
        students as a result of COVID-19 reimburse themselves from the funds for the emergency
        financial aid grants to students?

        Answer: The only institutionally-funded emergency grants to students that are eligible
        for reimbursement from the funds for emergency financial aid grants to students under
        the CARES Act are grants: 1) for authorized expenses related to the disruption of campus
        operations due to coronavirus as set forth in Section 18004(c) of the CARES Act; 2)
        made to students eligible to receive emergency financial aid grants under the CARES
        Act; and made on or after March 27, 2020, the date the CARES Act was enacted. An
        institution must use no less than 50 percent of funds provided pursuant to Sections
        18004(a)(1) and 18004(c) for emergency financial aid grants to students. An institution
        must document that reimbursements for institutionally-funded emergency grants to
        students are made in accordance with the CARES Act. (Student Portion FAQs).


4
 This paragraph of this FAQ has been superseded by the June 17, 2020 release of an Interim Final Rule (IFR) (85
FR 36494) regarding student eligibility and subsequent litigation. For more information, please visit the HEERF
Litigation Updates website here: https://www2.ed.gov/about/offices/list/ope/heerfupdates.html.


                                                       13
                                                                                          EXHIBIT 9 - 13
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 33 of 42




31. Question: May institutions that have provided refunds to students for room and board,
    tuition, and other fees (such as activities fees) reimburse themselves from the funds for
    Recipient’s Institutional Costs made available through the HEERF?

   Answer: Yes. Institutions may use the funds for Recipient’s Institutional Costs to
   provide refunds to students for room and board, tuition, and other fees as a result of
   significant changes to the delivery of instruction, including interruptions in instruction,
   due to the coronavirus. Institutions also may reimburse themselves for refunds previously
   made to students on or after March 13, 2020, the date of the President’s Proclamation,
   “Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-
   19) Outbreak,” Federal Register Vol. 85, No. 53 at 15337-38 (hereinafter “Proclamation
   of National Emergency”), if those refunds were necessitated by significant changes to the
   delivery of instruction, including interruptions in instruction, due to the coronavirus.
   (Institutional Portion FAQs).

32. Question: May institutions use the funds for Recipient’s Institutional Costs to purchase
    laptops, hotspots, or other information technology equipment and software to enable
    students to participate in distance learning as a result of a significant change to the
    delivery of instruction due to the coronavirus? May institutions use those funds to
    reimburse themselves for computers already purchased for and distributed to students?

   Answer: Yes. Institutions may use the funds for Recipient’s Institutional Costs to
   purchase equipment or software, pay for online licensing fees, or pay for internet service
   to enable students to transition to distance learning as such costs are associated with a
   significant change in the delivery of instruction due to the coronavirus. Additionally,
   institutions that purchased computers or other equipment to donate or provide to students
   on or after March 13, 2020, the date of the Proclamation of National Emergency, may
   reimburse themselves for such computers or other equipment from the funds for
   Recipient’s Institutional Costs. (Institutional Portion FAQs).

33. Question: Previous Departmental guidance advises that, consistent with sections
    18004(a)(1) and 18004(c) of the CARES Act, institutions that have provided refunds to
    students for room and board, tuition, and other fees (such as activities fees) may
    reimburse themselves from the HEERF Institutional Portion. Is an institution’s student
    account credit an acceptable form of a “refund” which can be reimbursed from the
    Institutional Portion of an institution’s allocation under section 18004(a)(1) of the
    CARES Act?

   Answer: Yes. Section 18004(c) of the CARES Act expressly states that the funds for a
   recipient’s Institutional Portion are to “cover any costs associated with significant
   changes to the delivery of instruction due to the coronavirus.” As such, directly awarding
   a student a refund for housing expenses or other fees that the student was not able to
   utilize due to significant changes to the delivery of instruction due to the coronavirus is
   an allowable use of the Institutional Portion of an institution’s allocation under section
   18004(a)(1) of the CARES Act.




                                            14
                                                                           EXHIBIT 9 - 14
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 34 of 42




   We encourage institutions to act as quickly as possible to provide refunds to students
   where the Institutional Portion of an institution’s section 18004(a)(1) award is used
   directly or indirectly for credits to a student’s account. In the Title IV context, we require
   institutions to pay credit balances to students within 14 days; we likewise encourage
   institutions to provide refunds to students here within 14 days of deciding to use their
   Institutional Portion funds for this purpose.

   Also, as noted previously in Question 1 of the HEERF Emergency Financial Aid Grants
   to Students FAQs, institutions may not reimburse themselves from the funds statutorily
   earmarked for emergency financial aid grants to students (the recipient’s Student Aid
   Portion) for refunds to students for room and board, tuition, and other fees (such as
   activities fees). (Round 3 FAQs).

34. Question: My institution has students that paid housing fees for April and May 2020 for
    collegiate housing, but who were not there physically due to COVID-19. Can our
    institution provide our students an account credit for the rent amount paid and be
    reimbursed through the HEERF?

   Answer: If an institution chooses to reimburse students for rent payments they made, in
   addition to campus housing fees, during a time when the student could not remain in
   campus housing “due to significant changes to the delivery of instruction due to the
   coronavirus,” then that is a permissible use of funds from the Institutional Portion of its
   allocation under section 18004(a)(1) of the CARES Act to reimburse itself for this cost.
   However, in such a case, if the student paid rent directly to an entity other than the
   institution, then the institution would need to issue the rent credit to the student in the
   form of a cash payment, or equivalent. However, if the rent payments were made to the
   institution, then the institution can reimburse the student for those payments by issuing an
   account credit for the rent amount paid. (Round 3 FAQs).

35. Question: Can an institution use funds under Section 18004(a)(2) or Section 18004(a)(3)
    to provide grants for students during the summer and fall terms?

   Answer: Yes. Section 18004(a)(2) of the CARES Act states that institutions may use
   funds “to address needs directly related to coronavirus” and specifically “for grants to
   students for any component of the student’s cost of attendance (as defined under section
   472 of the Higher Education Act), including food, housing, course materials, technology,
   health care, and child care.” Students may have needs directly related to the coronavirus
   after the semester or quarter in which the national emergency was declared. Similarly,
   Section 18004(a)(3) of the CARES Act states that these funds are for institutions that
   “have the greatest unmet needs related to coronavirus,” as determined by the Secretary,
   and that institutions may use funds “for grants to students for any component of the
   student’s cost of attendance (as defined under section 472 of the Higher Education Act),
   including food, housing, course materials, technology, health care, and child care.”
   Accordingly, these grants to students may be made after the semester or quarter in which
   the national emergency was declared.




                                             15
                                                                            EXHIBIT 9 - 15
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 35 of 42




   Although the CARES Act does not require an institution to use at least 50% of funds
   received under Section 18004(a)(2) or Section 18004(a)(3) for grants to students, the
   Certification and Agreement for Funds under Section 18004(a)(2) or Section 18004(a)(3),
   respectively, states: “[T]he Secretary urges Recipient to devote the maximum possible
   amount of the award to Student Grants, including some or all of the award that a
   Recipient may use for Recipient’s Expenses, especially if Recipient has a significant
   endowment or other resources at its disposal. The Secretary urges Recipient to take
   strong measures to ensure that Student Grants are made to the maximum extent possible.”
   (Supplemental FAQs).

36. Question: May institutions use the funds for Recipient’s Institutional Costs to award
    scholarships or to provide payment for future academic terms?

   Answer: It depends. Section 18004(c) of the CARES Act expressly states that the funds
   for Recipient’s Institutional Costs are to cover costs associated with significant changes
   to the delivery of instruction due to the coronavirus. Institutions may also use the funds
   for Recipient’s Institutional Costs received through the HEERF under Sections
   18004(a)(1) and 18004(c) of the CARES Act to make additional emergency financial aid
   grants to students, provided that such emergency financial aid grants are for expenses
   related to the disruption of campus operations due to coronavirus (see FAQ #29). As long
   as awarding scholarships and providing payment for future academic terms are costs
   associated with significant changes to the delivery of instruction due to the coronavirus
   or, if provided to students in the form of emergency financial aid, are for expenses related
   to the disruption of campus operations due to coronavirus, such uses are allowable.
   (Institutional Portion FAQs).

37. Question: Can institutions use the Student Portion of its CARES Act funds under Section
    18004(a)(1) for student scholarships?

   Answer: No. The CARES Act does not allow institutions use the Student Portion of their
   Section 18004(a)(1) funds for student scholarships. Institutions may use the Student
   Portion of their Section 18004(a)(1) funds only for direct emergency financial aid grants
   to students, not scholarships.

   However, an institution may use the Institutional Portion of its Section 18004(a)(1) award
   for student scholarships under limited circumstances. Section 18004(a)(1) requires
   institutions to use Institutional Relief funds only to cover “costs associated with
   significant changes to the delivery of instruction due to the coronavirus” pursuant to
   Section 18004(c).

   Therefore, if an institution wishes to use the Institutional Portion of its Section
   18004(a)(1) award to fund student scholarships, the scholarships must be geared towards
   these types of costs. Examples of such allowable scholarships for “costs associated with
   significant changes to the delivery of instruction due to the coronavirus” include covering
   the cost of fees to access an online library in lieu of a physical library (if such fees are




                                            16
                                                                          EXHIBIT 9 - 16
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 36 of 42




   otherwise usually required), providing students with computers and internet access, and
   subsidizing the added cost of off-campus housing.

   Furthermore, it is important that any scholarships funded by the Institutional Portion of a
   Section 18004(a)(1) award would not count toward the minimum fifty percent of an
   institution’s total allocation that must be spent on emergency financial aid grants to
   students for expenses related to the disruption of campus operations due to coronavirus.
   (Supplemental FAQs).

38. Question: Can institutions use CARES Act funds under Section 18004(a)(2) or Section
    18004(a)(3) to make scholarships to students?

   Answer: Yes. Section 18004(a)(2) and Section 18004(a)(3) of the CARES Act state that
   institutions may use funds specifically “for grants to students for any component of the
   student’s cost of attendance (as defined under section 472 of the Higher Education Act),
   including food, housing, course materials, technology, health care, and child care.”
   (Supplemental FAQs).

39. Question: Can schools using CARES Act funds under Section 18004(a)(2) or Section
    18004(a)(3) to make scholarships to students advertise those scholarships using such
    funds?

   Answer: Yes. The CARES Act does not include the same restriction on pre-enrollment
   recruitment activities under Section 18004(a)(2) and Section 18004(a)(3) as it does for
   funds under Section 18004(a)(1). Accordingly, the Certification and Agreement for funds
   under Section 18004(a)(2) and Section 18004(a)(3), respectively, does not contain such a
   restriction. The C & A for Section 18004(a)(1) states: “Recipient shall not use funds for
   payment to contractors for the provision of pre-enrollment recruitment activities, which
   include marketing and advertising; endowments; or capital outlays associated with
   facilities related to athletics, sectarian instruction, or religious worship.” The C & A for
   Section 18004(a)(2) or Section 18004(a)(3) does not contain this language.
   (Supplemental FAQs).

40. Question: The Certification and Agreement for the Institutional Portion of the HEERF
    states that the funds for Recipient’s Institutional Costs cannot be used for the provision of
    pre-enrollment recruitment activities, including marketing and advertising. Some
    institutions use an Online Program Management (OPM) provider to both provide a
    distance learning platform or learning management system and to engage in student
    recruitment. May institutions use the funds for Recipient’s Institutional Costs to pay an
    OPM provider for the added costs of transitioning ground-based students to distance
    learning instruction due to the coronavirus?

   Answer: Institutions may use the funds for Recipient’s Institutional Costs to pay a per-
   student fee to a third-party service provider, including an OPM, for each additional
   student using the distance learning platform, learning management system, online
   resources, or other support services; however, institutions may not use funds for



                                             17
                                                                            EXHIBIT 9 - 17
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 37 of 42




   Recipient’s Institutional Costs to pay third-party recruiters or OPMs for recruiting or
   enrolling new students at the institution. (Institutional Portion FAQs).

41. Question: Can schools use CARES Act funds under Section 18004(a)(1) to pay salaries
    and benefits for employees that work in the dining halls and dorms and who would have
    otherwise been paid through student housing fees had COVID-19 not disrupted campus
    operations?

   Answer: Yes. Institutions may use Institutional Relief funds under Section 18004(a)(1)
   of the CARES Act for “costs associated with the significant changes to the delivery of
   instruction due to the coronavirus.” The Certification and Agreement for the Institutional
   Portion of the HEERF states: “Recipient retains discretion in determining how to allocate
   and use the funds provided hereunder, provided that funds will be spent only on those
   costs for which Recipient has a reasoned basis for concluding such costs have a clear
   nexus to significant changes to the delivery of instruction due to the coronavirus.” The
   Department considers institutions to have such a reasoned basis with respect to the
   salaries and benefits for employees that work in dining halls and dorms and who would
   have otherwise been paid through student housing fees, had COVID-19 not disrupted
   campus operations. (Supplemental FAQs).

42. Question: If an institution usually purchases 1,000 laptops for students each year, but
    during the COVID-19 national emergency needs to purchase 2,000 laptops to
    accommodate the student body’s transition to on-line learning as a result of COVID-19
    related disruption can the institution use CARES Act funds to purchase all 2,000 laptops?

   Answer: Yes. The CARES Act authorizes institutions to use Institutional Relief Funds
   (provided under section 18004(a)(1)) or funds made available under 18004(a)(2) or
   18004(a)(3) to purchase all 2,000 computers if the institution experienced disruption of
   instruction as a result of COVID-19.

   Institutions cannot use Section 18004(a)(1) funds designated by the CARES Act as
   emergency financial aid grants to students (50 percent of Section 18004(a)(1) funds) to
   purchase laptops or other equipment, even if the institution intends to distribute that
   equipment to students. (Supplemental FAQs).

43. Question: How do recipients of section 18004(a)(2) and (a)(3) funds document lost
    revenues? Do lost revenues relate only to disruption of instruction? Does lost revenue
    include revenue lost from cancelled summer camps or unused parking lots?

   Answer: Upon request from the Department, institutions must provide documents
   demonstrating year-over-year decreases in revenue that are the result of a decline in
   enrollment, a decline in student fees including housing fees and meal plans, a decline in
   parking and facilities revenue, or a decline in revenue from summer programs or other
   activities disrupted by COVID-19. (Supplemental FAQs).




                                            18
                                                                          EXHIBIT 9 - 18
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 38 of 42




44. Question: Can an institution use the Institutional Portion of its allocation under section
    18004(a)(1) to cover losses in revenue?

   Answer: No. The Institutional Portion of a grantee’s 18004(a)(1) award may not be used
   to simply defray revenue losses. Rather, the institution must use these funds to pay
   expenses encumbered as a result of “significant changes to the delivery of instruction due
   to the coronavirus” under 18004(c). However, an institution that received funds under
   either section 18004(a)(2) or 18004(a)(3) of the CARES Act may use those allocations
   for the purpose of defraying expenses, including lost revenue.

   Institutions must, consistent with the recordkeeping requirements in the Uniform
   Guidance (2 CFR §§ 200.333-200.337), document any offsets in lost revenue by
   comparing year-to-year revenue and describing how the shortfall in tuition is impacting
   the institution’s budget. The institution must also track how these funds were spent and
   report those uses accurately in its required quarterly and annual reports. (Round 3 FAQs).

45. Question: Can the Institutional Portion of my institution’s allocation under section
    18004(a)(1) of the Coronavirus Aid, Relief, and Economic Security (CARES) Act be
    used to purchase COVID-19-related essentials such as thermometers, cleaning supplies,
    or other supplies for sanitizing a facility?

   Answer: Yes. Purchases to ensure the physical safety of students on campus is an
   allowable use of a grantee’s Institutional Portion of its allocation under section
   18004(a)(1) of the CARES Act, when these costs are new or added and needed to
   implement “significant changes to the delivery of instruction due to the coronavirus.”
   This may include the reasonable costs of cleaning supplies, facility cleaning, or the
   purchase of items to help detect or prevent the spread of COVID-19 (e.g., thermometers,
   plastic barriers, or face masks). Grantees may also use these funds to make non-
   permanent changes to existing facilities to ensure social distancing.

   As with all grant costs, institutions must maintain adequate documentation as required by
   2 CFR § 200.333 and 2 CFR § 200.403(g) to support the reasonableness of these costs,
   consistent with the cost principles in 2 CFR part 200 subpart E of the Uniform Guidance.
   (Round 3 FAQs).

46. Question: During the COVID-19 crisis while campuses were closed, my institution’s
    instructors taught online and therefore took little to no vacation time off. Upon the re-
    opening of campuses, my institution will need all its instructors on campus to cover
    extended campus hours due to added classes to accommodate social distancing guidelines
    and to make up lost classroom time. As a result, to retain instructors, my institution
    would like to offer instructors the option to “buy out” an additional week of vacation
    time, to enable my institution to provide as smooth a transition for students as possible.

   My institution’s current policy enables instructors to buy out one week of vacation time.
   The revised policy will save on instructional overtime and the need for additional
   instructors. Can my institution be reimbursed for the second one-week vacation buyout of
   instructor vacation?


                                             19
                                                                            EXHIBIT 9 - 19
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 39 of 42




   Answer: Yes. If due to the “significant changes to the delivery of instruction due to the
   coronavirus” you anticipate that instructional staff may not have the ability to utilize
   vacation days or paid time off (PTO) in order to implement such changes to the delivery
   of instruction to serve their student community, you may utilize the Institutional Portion
   of your allocation under section 18004(a)(1) of the CARES Act to establish or expand a
   PTO buyback program for affected employees. (Round 3 FAQs).

47. Question: May an institution use the Institutional Portion of its allocation under section
    18004(a)(1) of the CARES Act to upgrade its computer systems to facilitate distance
    learning?

   Answer: Yes. An institution may use funds from the Institutional Portion of its section
   18004(a)(1) allocation to purchase equipment or software, pay for online licensing fees,
   or pay for internet service to enable students to transition to distance learning as such
   costs are associated with a significant change in the delivery of instruction due to the
   coronavirus. An institution may also use Institutional Portion funds for any other costs for
   computer system upgrades that are reasonably related to “significant changes to the
   delivery of instruction due to the coronavirus.” This would not include, for example,
   previously planned upgrades to computer systems. (Round 3 FAQs).

48. Question: My institution did not receive a Paycheck Protection Program (PPP) loan
    when the program first started. There is a three-week period for which salaries for
    instructors were not covered by the PPP loan my institution later received. May my
    institution use its allocation under section 18004(a)(1) to be reimbursed for the payment
    of such instructor salaries?

   Answer: It depends. If, for example, the institution decided to reimburse students for
   some or all of the tuition they had originally paid for instruction during the COVID-19
   period, and the three week period was included in the portion of the term for which the
   student was reimbursed, but the institution continued to provide instruction during that
   period, then the institution would be permitted to use part of the institution’s allocation
   under section 18004(a)(1) of the CARES Act to reimburse itself for those salary
   expenses. In addition, if the institution had to hire additional instructors during this period
   to accommodate the increased demands of online instruction, to reduce class sizes to
   enable social distancing, or to help instructors adjust to online teaching, then the
   institution can reimburse itself for those added salary costs using part of its institutional
   share under section 18004(a)(1) of the CARES Act.

   However, if there were no changes in the number of faculty who taught during those
   three weeks due to COVID-19, and the institution did not refund students for tuition
   payments made during that three week period, then the institution would not be permitted
   to use part of its institutional portion of the funds provided under 18004(a)(1) of the
   CARES Act.

   The institution could, however, use formula funds received under sections 18004(a)(2) or
   18004(a)(3), if applicable, to reimburse itself for salaries paid during that three week


                                             20
                                                                             EXHIBIT 9 - 20
    Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 40 of 42




    period, even if there were not changes in the number of instructors paid during that
    period. (Round 3 FAQs).

49. Question: At my institution, administrators’ roles are quite varied and includes some
    high-level officer roles, such as our Chief Fiscal Officer. These administrators, however,
    do not earn “highest” executives’ salaries. If administrators performed numerous
    COVID-19 related tasks in developing and implementing changes to the delivery of
    instruction due to the coronavirus, may they be compensated from the institution’s
    allocations under Sections 18004(a)(1), (2) and (3) of the CARES Act?

    Answer: It depends on the source of the expenditure. Institutions may use the
    Institutional Portion of their section 18004(a)(1) allocation under the CARES Act for
    “any costs associated with the significant changes to the delivery of instruction due to the
    coronavirus.” However, as stated in the Certificate and Agreement for the Institutional
    Portion of the Section 18004(a)(1) allocation:

             The Department would not consider the following Recipient’s Institutional
             Portion to be related to significant changes to the delivery of instruction due to the
             coronavirus, and therefore would not view them as allowable expenditures: senior
             administrator and/or executive salaries, benefits, bonuses, contracts, incentives;
             stock buybacks, shareholder dividends, capital distributions, and stock options;
             and any other cash or other benefit for a senior administrator or executive.

    Such executive and senior administrators’ salaries would normally have been paid
    regardless of the coronavirus and do not meet the standard for costs associated with
    significant changes to the delivery of instruction due to the coronavirus. Further, the
    Student Aid Portion of institutions’ section 18004(a)(1) allocation is for emergency
    financial aid grants to students and cannot be used for such expenses. The same
    prohibition described above is found in the Certification and Agreement for (a)(2) and
    (a)(3) funds as well. 5

50. Question: Our institution would like to hire an individual that would be solely dedicated
    for COVID-19-related work. Would this be an allowable cost? 6

    Answer: Yes. An institution may use HEERF funds to hire additional personnel when
    those personnel costs are new or added to respond to “significant changes to the delivery
    of instruction due to the coronavirus.” If an employee’s duties are only partially to
    address or respond to “significant changes to the delivery of instruction due to the
    coronavirus,” the institution may use HEERF funds for only the pro-rated share of hours
    or effort that employee spends to respond to coronavirus.



5
  This FAQ has been updated on November 20, 2020 to clarify that the prohibition on expending HEERF grant
funds on senior administrator and/or executive salaries, benefits, etc. is also found in the Certification and
Agreement for (a)(2) and (a)(3) funds as well.
6
  For Section 18004(a)(1) Institutional Portion funds.


                                                   21
                                                                                       EXHIBIT 9 - 21
      Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 41 of 42




      Note that as provided in the Recipient’s Funding Certification and Agreement for the
      Institutional Portion of section 18004(a)(1) CARES Act, the Department would not
      consider senior administrator and/or executive personnel costs to meet this standard.
      (Round 3 FAQs).

G. Data Collection
  51. Question: What data will the Department require institutions to report after disbursement
      of emergency financial aid grants to students?

      Answer: As explained in the Funding Certification and Agreement for the Emergency
      Financial Aid Grants to Students, each institution will report to the Secretary the
      following: how grants were distributed to students, how the amount of each grant was
      calculated, and any instructions or directions that the institution gave to students about
      the grant. Institutions must also comply with the reporting requirements under Section
      15011 of the CARES Act. The Department will publish a notice in the Federal Register to
      provide instructions to institutions on these reporting requirements. (Student Portion
      FAQs). 7

  52. Question: What data will the Department require institutions to report after disbursement
      of the Recipient’s Institutional Costs?

      Answer: As explained in the Funding Certification and Agreement for the Institutional
      Portion of the Higher Education Emergency Relief Fund, the institution should be
      prepared to report the use of the funds for Recipient’s Institutional Costs, demonstrating
      such use was in accordance with Section 18004(c), accounting for the amount of
      reimbursements to the Recipient for costs related to refunds made to students for housing,
      food, or other services that Recipient could no longer provide, and describing any internal
      controls Recipient has in place to ensure that funds were used for allowable purposes and
      in accordance with cash management principles. The Department will publish a notice in
      the Federal Register to provide instructions to institutions on these reporting
      requirements. The Department encourages institutions to keep detailed records of how
      they are expending all funds received under the HEERF. (Institutional Portion FAQs). 8

H. More Information
  53. Question: Where can institutions locate additional resources and information related to
      emergency financial aid grants to students?




  7
    For updated reporting information, please see our HEERF Reporting and Data Collection webpage here:
  https://www2.ed.gov/about/offices/list/ope/heerfreporting.html.
  8
    For updated reporting information, please see our HEERF Reporting and Data Collection webpage here:
  https://www2.ed.gov/about/offices/list/ope/heerfreporting.html.


                                                    22
                                                                                      EXHIBIT 9 - 22
Case 2:21-cv-00566-DLR Document 1-5 Filed 04/01/21 Page 42 of 42




Answer: All Department CARES Act HEERF grant resources and guidance are located
on OPE’s webpage here: https://www2.ed.gov/about/offices/list/ope/caresact.html.
(Student Portion FAQs; Institutional Portion FAQs).




                                    23
                                                               EXHIBIT 9 - 23
